Citation Nr: 1708427	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  15-41 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to accrued benefits based on the Veteran's claim for non-service connected pension pending at the time of his death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from November 1945 to April 1946.  He died in May 2014.  The appellant is his surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Oakland, California Regional Office (RO) of the Department of Veterans' Affairs (VA).

In her November 2015 Form 9, the appellant requested a Board videoconference hearing.  That hearing was scheduled for December 5, 2016.  However, the appellant, through her representative, subsequently withdrew her hearing request.  She also indicated that she did not have any additional evidence to submit and requested that her case be forwarded to the Board for review.  


FINDING OF FACT

It is not established  that the Veteran and appellant's income for pension purposes was below the applicable maximum annual pension rate (MAPR) during the appeal period or that they were unable to pay for the Veteran's maintenance from a portion of the corpus of their estate.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits based on the Veteran's claim for non-service connected pension pending at the time of his death have not been met.  38 U.S.C.A. §§ 1502, 1521(j), 5121(a) (West 2015); 38 C.F.R. §§ 3.3(a), 3.23, 3.260, 3.261, 3.262, 3.271(a), 3.272, 3.274, 3.1000(a) (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

The claim for accrued benefits based on potential entitlement to pension turns on matters of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Thus, the VCAA does not apply.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action in regard to this claim is harmless error.  Moreover, in this case, the appellant has been given sufficient notice of the evidence necessary to substantiate her claim and has also been given a sufficient opportunity to submit such evidence, including financial information necessary to decide the instant claim.  Thus, given that the duty to assist is not a one way street (See Wood v. Derwinski, 1 Vet. App. 190 (1991), the Board finds that VA has met notification and assistance obligations and to the extent there were any shortcomings, the appellant was not prejudiced by them.  

II.  Analysis

Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274  and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23. 
See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3 (a), 3.23, 3.274.

In determining countable annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

The types of income which are excluded from income for VA pension purposes include welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments. 38 C.F.R. § 3.272.

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272 (g).  Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of receipt of pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-1), Part V.iii.1.B.2.g.

Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran and the veteran's spouse, it is reasonable that some part of this corpus be consumed for the veteran's maintenance.  38 U.S.C. § 1522 (a); 38 C.F.R. § 3.274 (a).  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The Veteran's initial claim for non-service connected pension at the aid and attendance level was received in January 2013.  

In a February 2013 care expense statement, it was reported that the Veteran had paid $6,832 for caregiving services rendered from January 15, 2012 to January 4, 2013.  

In a February 2013 VA examination report, the examining physician noted that he had followed the Veteran since May 2012.  The Veteran had had significant physical and cognitive impairments since his aortic valve replacement surgery in 2009, which was worsened as a consequence of an apparent cerebrovascular accident for which he was hospitalized in February 2012.  Since February 2012 the Veteran had required full time (24hr per day, 7 days per week) home health care assistance with his activities of daily living.  The past 6 months had seen progressive functional limitations and loss of strength and the Veteran was placed in a home hospice program in October 2012.  

In an April 2013 rating decision, the RO found that the Veteran met the disability requirements for entitlement to non-service connected pension at the aid and attendance level.  

In a May 2013 letter, the RO indicated that it had previously asked the Veteran for information about his monthly income of $800 and about the annual income he received from his stocks, bonds and/or mutual funds but to date had not received a response.  Consequently, the RO denied the Veteran's claim for entitlement to non-service connected pension at the aid and attendance level.  

In a May 2013 notice of disagreement, the Veteran asserted that he made a mistake in reporting the amount of interest he had reported receiving in 2012 and that he had corrected this in his current submission.  He also indicated that his current submission included details on stock and dividend income.  Additionally, he indicated that he was spending much more on his homecare than he was receiving in income.  Regarding his monthly income, he indicated that the interest he received form 2012 was $1754 from Discover Bank, $1043 from First Republic Bank and $8680 from Wells Fargo Bank.  He also indicated that he had received income due to the sale of stocks in 2012 totalling $45,646.  Additionally, he indicated that his 2012 annual income from his Federal Thrift Savings Plan was $3840 and that for 2013, the annual income from this plan would be $300.  Also, he noted that annual income from the Veteran's wife's IRA for 2012 was $1614.46 and that the annual income for 2013 would be $1866.28.  Additionally, the Veteran indicated that he had received $797 in dividend income for 2012 and that there would be no dividend income in 2013 as all of his stocks had been sold in 2012.  Further, the Veteran noted that the only bond he had left was a $5000 one, which would only pay interest after being cashed in.  His wife did also have a $10000 bond but this similarly did not pay any interest until cashed in.  

The Veteran also estimated that his projected home care expenses for 2013 were $92,768.  Additionally, he submitted a summary of the 2012 tax form for him and the appellant, which showed that he reported the above mentioned $45,646 capital gain, along with $11,487 in interest income, $1614 in taxable IRA distributions, $797 in dividend income, $1835 in refunds of state and local taxes and $83,736 in taxable pensions.  Thus, the total income the couple reported was $156,864.  In addition, the couple reported $130,885 in deductible medical and dental expenses. 

In a January 2015 letter, the RO expressed condolences to the appellant concerning the Veteran's death.  The RO also noted that the Veteran's claim for non-service connected pension was pending at the time of his death and that the appellant could file to be a substitute claimant if she so desired.   

In a subsequent August 2015 letter, the RO noted that the Veteran had previously reported the couple receiving the $11,487.00 in interest income in 2012.  The RO noted that this amount seemed high given that he had listed a total amount of $65,031.00 contained in interest bearing accounts (I.e. if both of these figures were correct, then the Veteran and the appellant would have been receiving interest at an approximate annual rate of 17.6%).  The RO also requested that the appellant have the home care providers who provided care to the Veteran after January 4, 2013 provide information concerning the amount of expenses that the Veteran incurred.  

A subsequent August 2015 report of general information shows that the appellant called the RO to request a three month extension for providing the additional information requested in the August 2015 letter.  

In a June 2016 letter, the RO again requested additional information from the appellant.  The RO requested the correct values of the Veteran's accounts at Discover Bank, First Republic Bank and Wells Fargo Bank as of January 4, 2013; the amount of interest income received by the Veteran and appellant from January 4, 2013 to January 31, 2014; a completed VA Form 21-8049 (Request for Details of Expenses) from appellant; the specific date in 2012 the Veteran sold the stocks that yielded a total gain of $45,646; and the medical expenses for the Veteran and the appellant for the time periods from January 4, 2013 to December 31, 2013, January 1, 2014 to January 31, 2014 and February 1, 2014 to May 5, 2014.  Additionally, the RO requested that the appellant have the agencies that provided the Veteran with home care services return questionnaires documenting the level of home care expenses the Veteran incurred in 2013.  

In an August 2016 supplemental statement of the case, the RO noted that it had not received a response to the June 2016 letter.  Therefore, the RO found that it could not award accrued benefits and denied the appellant's claim.

Review of the above summarized evidence indicates that there is insufficient evidence to allow for an award of accrued benefits for the appellant.  In this regard, the Board notes that the maximum annual pension rate (MAPR) at the aid and attendance level for a Veteran and the appellant was $25,022 for 2013 and $25,448 for 2014.  See Veteran's Pension Rate Table, found at http://www.benefits.va.gov/pension/rates.asp.  Although the evidence indicates that the Veteran likely had a highly significant amount of home health expenses during this time frame that may have offset the total income of the Veteran and the appellant to a level that could have been under the annual MAPR, there is no way to know this without reviewing the Veteran's medical expense information requested in the June 2016 letter and comparing that with the income of the Veteran and appellant.  Also, even if a highly significant medical expenses deduction would have put the Veteran and the appellant's income for VA pension purposes under the applicable maximum annual pension rate, the additional question of whether the corpus of the estate of the Veteran and appellant was large enough that under all the circumstances, a part of it could be reasonably used to pay for the Veteran's maintenance.  The RO attempted to answer this question by asking the appellant to provide additional information concerning the size of this estate, including the size of the Veteran's interest bearing accounts.  However, to date, VA has not received this information.  Consequently, in the absence of sufficient information concerning the income, expenses and corpus of the estate for the Veteran and the appellant for period from January 2013 to May 2014, the Board does not have a basis for finding that the Veteran was eligible to receive non-service connected pension at the aid and attendance level during the appeal period.  

The Board empathizes with the appellant's situation, recognizing that it can be quite challenging to produce the specific financial information necessary to establish that one's income, expenses and corpus of estate qualify for receipt of VA pension.  However, the Board must follow the controlling regulations, which do not allow it to award pension benefits unless it is established that the income for pension purposes is below the maximum annual pension rate and that the corpus of the estate cannot be adequately used to pay for the Veteran's maintenance.  Consequently, the Board is unable to grant entitlement to accrued benefits based on the Veteran's claim for non-service connected pension in this case.  The Board notes that if the appellant is able to subsequently obtain the information requested by the RO in its June 2016 letter and believes that this information may establish eligibility for pension for the time frame in question, she may be able to reopen this claim.   


ORDER

Entitlement to accrued benefits based on the Veteran's claim for non-service connected pension pending at the time of his death is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


